Citation Nr: 0421574	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for hallux valgus of the 
left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals on 
appeal from a July 2000 rating decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a rating in excess of 10 percent for hallux valgus 
deformity of the left foot.  The Board deferred adjudication 
of the case in February 2003 in order to notify the veteran 
of VA's duty to notify and assist him in the development of 
the claim.


FINDINGS OF FACT

1.  The veteran's service connected left foot disability is 
manifested by a 35 degree left great toe hallux valgus 
deformity with callus formation on the left bunion, no active 
movement of the left great toe, all other toes within normal 
limits, and no objective evidence of painful motion, edema, 
or instability of the left great toe.  

2.  The preponderance of the evidence demonstrates that the 
veteran's left hallux valgus deformity results in less than 
moderately severe functional impairment of the left foot

3.  The veteran's left hallux valgus deformity symptoms do 
not result in an unusual or exceptional disability picture so 
as to render impractical application of the schedular 
criteria.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
hallux valgus deformity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 3.321(b), 
4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a rating in excess of 10 percent for his 
service connected left hallux valgus deformity.  Initially, 
the Board notes that the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000 are applicable to the case.  
106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent part, this 
law defines VA's notice and duty to assist requirements in 
the development of certain claims for benefits.  See 
38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  The CAVC also held that the 
section 5103 notice requirements apply to claims to reopen.  
Quartuccio, 16 Vet. App. at 187.  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in July 2000 
which is prior to enactment of the VCAA on November 9, 2000.  
A January 2001 Statement of the Case (SOC) advised the 
veteran of the legal standards applicable to the claim, the 
regulatory provision implementing the VCAA duty to assist in 
developing claims, and the Reasons and Bases for denying his 
claim in the initial AOJ decision.  On February 24, 2003, the 
Board sent the veteran a VCAA letter notifying him of the 
relative duties on the part of VA and himself in developing 
his claim.  This letter included sections entitled "VA's 
Duty to Notify You," "VA's Duty to Assist You," "What We 
Will Do," "What You Need to Do," "When And Where Do You 
Send The Information Or Evidence," and "If You Have 
Questions." (emphasis original).  This letter also advised 
the veteran of the evidence needed to substantiate his claim 
as follows:

In your case, evidence needed to substantiate 
your claim for entitlement to a rating in 
excess of 10 percent for service-connected 
hallux valgus deformity, left foot, would be 
evidence tending to show that you meet the 
criteria for the next higher rating, which is 
either that this disability is productive of 
a moderately severe foot injury, see 
38 C.F.R. 4.71a, Diagnostic Code 5284, or 
that this case presents such an exceptional 
or unusual disability picture, with related 
factors as marked interference with 
employment or frequent periods of 
hospitalization, as to render impractical 
application of regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2002).

This letter also advised the veteran that he should submit 
"any relevant evidence you have in your possession."  
(emphasis added).  Based upon the above, the Board finds that 
VA has satisfied the duty to notify content requirements of 
both 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran's report of treatment to a 
VA examiner in April 2000 included his reference to private 
treatment for his service connected disability.  Thereafter, 
the Board sent the veteran and his representative a VCAA 
letter requesting him to either (1) submit his relevant 
records himself or (2) adequately identify the custodian(s) 
of any records so that VA could assist him in obtaining those 
records.  The claimant had more than a year to respond to the 
VCAA letter, but he has not cooperated in the development of 
his claim by providing information solely within his control.  
Any prejudice resulting from the failure to obtain these 
records rests solely with the veteran.  38 C.F.R. 
§ 3.159(c)(1)(i) (2003) (claimant must cooperate fully with 
VA's reasonable efforts to obtain relevant records from non-
Federal custodians by providing enough information to 
identify and locate the existing records).  See also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (claimant must cooperate by providing 
information within his/her control, and cannot passively wait 
for it in circumstances where he/she has information that is 
essential in obtaining the putative evidence).  On this 
record, the Board finds that any defect with respect to the 
VCAA timing requirement in this case was harmless error.  See 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records were associated 
with the claims folder prior to the initiation of the claim.  
The RO has obtained all available VA clinic records, and 
provided the veteran a current VA examination.  That 
examination report, dated April 2000, is adequate for rating 
purposes.  38 C.F.R. § 4.2 (2003).  As indicated above, the 
veteran has referenced private treatment records, but has 
failed in his duty to sufficiently identify those records for 
VA to assist him in obtaining them.  The Board finds that VA 
has also satisfied the duty to assist requirements of the 
VCAA.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assistance has also been satisfied in this 
case.

Historically, the veteran's discharge examination in January 
1954 noted the presence of bilateral hallux valgus that was 
not considered disabling (N.D.).  VA clinic records document 
a resection of exostosis and bursa due to +1 left hallux 
valgus in March 1958.  An August 1958 RO rating decision 
granted service connection for left hallux valgus, and 
assigned an initial 10 percent evaluation.

In pertinent part, VA clinic records include an October 1968 
description of the veteran's left foot disability as a red, 
painful 1st metatarsophalangeal (MP) joint overlapping the 2nd 
toe with a calvus formation at the overlap site.  VA 
examination in March 1975 described moderately severe hallux 
valgus of the left big toe overriding the 2nd toe and 
contacting the 3rd toe.  In September 1986, the veteran 
underwent a bunionectomy with Keller procedure.  VA clinic 
records beginning in 1992 show his treatment for pulmonary 
embolus (PE) and proximal vein thrombosis of the left lower 
extremity (PVT) manifested by pain, swelling and skin 
changes, particularly of the left ankle.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received in December 1999.  His 
VA clinic records from 1998 to present primarily show 
treatment for peripheral vascular insufficiency (PVI) of the 
left lower extremity manifested by marked swelling, erythema, 
skin ulcers and pain.  His treatment has included antibiotics 
and compression hosiery.  He has also received treatment for 
fungus infection of the toes.  There is no specific treatment 
or description of the left hallux valgus disability. 

In April 2000, the veteran was afforded VA feet examination.  
At the time of examination, he referred to numbness of the 
left foot as well as a constant pain of the left foot, 
including the bunion.  He also referred to callus formation 
on the left bunion.  He reported several occasions over the 
last year of flare-ups of severe left great toe pain which 
was treated with elastic compression hosiery, painkillers and 
rest.  He described his precipitating factor as palpation of 
the left foot.  He used crutches to walk long distances, but 
could walk unassisted in his house when hanging to his walls.  
He also used orthopedic shoes.  On examination, the veteran's 
toes were within normal limits except for the left great toe 
with a 35-degree hallux valgus deformity.  The left great toe 
demonstrated passive dorsiflexion at the first 
metatarsophalangeal joint of up to 40 degrees, but no active 
movement.  There was no objective evidence of painful motion, 
edema, or instability of the left great toe.  There was 
severe tenderness to palpation on a big callus 3 centimeters 
round on the medial aspect of the metatarsophalangeal joint, 
just at the bunion.  The left ankle demonstrated severe 
weakness of the dorsiflexor muscle as well as 2/5 weakness of 
the extensor hallucis longus muscle.  He was able to stand, 
and perform supination and pronation with the left foot.  He 
could not squat or rise on the heels and toes.  No hammer 
toes, high arches, or claw foot deformities were noted.  He 
did not have flat feet.  X-ray examination demonstrated post-
surgical changes at the left first metatarsophalangeal joint 
with mild degenerative joint disease.  He was given a 
diagnosis of left foot hallux valgus deformity.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2003).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2003), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2003).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The severity of a hallux deformity disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.71a.  The RO has rated the veteran's left hallux valgus 
deformity as 10 percent disabling under Diagnostic Code 5280.  
This is the highest schedular rating available for this type 
of disability regardless of whether there is resection of the 
metatarsal head, or if the severity of such disability 
results in the functional equivalent of amputation of the 
toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2003).

The Board may consider whether a higher schedular rating may 
be obtained in this case through application of criteria for 
a closely related injury in which the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  Diagnostic Code 5284 allows for a 20 percent 
schedular rating for a "moderately severe" foot injury.  
The current 10 percent rating is consistent with symptoms 
compatible with a "moderate" foot injury.  VA examination 
in April 2000 demonstrated that the veteran had difficulty 
with squatting as well as rising on the heels and toes.  
Thus, the Board finds it appropriate to consider application 
of Diagnostic Code 5284 in this case.  

VA examination in April 2000 established the veteran's 
service connected disability to be manifested by a 35 degree 
left great toe hallux valgus deformity with callus formation 
on the left bunion, no active movement of the left great toe, 
all other toes within normal limits, and no objective 
evidence of painful motion, edema, or instability of the left 
great toe.  He was able to stand and perform supination and 
pronation with the left foot, but unable to squat and rise on 
the heels and toes.  X-ray examination demonstrates mild 
degenerative joint disease of the left first 
metatarsophalangeal joint.  The veteran subjectively 
describes episodes of great toe pain, and claims an inability 
to walk long distances without the assistance of crutches.  
He also refers to his disability being treated with 
painkillers, injections and hosiery.  VA clinical records 
clearly document that the veteran's compressive hosiery 
treatment is intended for treatment of PVI of the left lower 
extremity manifested by pain and swelling, and particularly 
involving the left ankle.

On this record, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's service connected 
left hallux valgus deformity results in less than 
"moderately severe" functional impairment of the left foot.  
The objective evidence in this case demonstrates a hallux 
valgus deformity of the left great toe which does not result 
in painful motion, edema or instability, and does not 
compromise the integrity of the other four digits of the left 
foot.  The veteran can stand and perform supination and 
pronation with the left foot.  His lay belief that his 
service connected left hallux valgus deformity is responsible 
for his difficulty in walking, while well-intentioned, does 
not constitute competent evidence of a moderately severe foot 
injury.  38 C.F.R. § 3.159(a) (2003).  Rather, the evidence 
clearly shows that it is the veteran's PVI symptoms of the 
left lower extremity and left ankle, rather than his service 
connected left hallux valgus deformity, that is being treated 
by hosiery.  His ankle pain and swelling are clearly 
attributable to his non-service connected PVI.  Even when 
considering his flare-ups of left great toe pain, the Board 
finds that the veteran fails to meet the criteria for a 
rating in excess of 10 percent under Diagnostic Code 5284. 

Inasmuch as the veteran is in receipt of the maximum 
schedular rating for his left hallux valgus deformity under 
the specific diagnostic code rating such disability, the 
Board is required to consider whether to refer the veteran's 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 2 Vet. App. 
289 (1992) (VA must consider the provisions of 38 C.F.R. 
§ 3.321(b) when a claimant is in receipt of the maximum 
schedular evaluation).  The provisions of 38 C.F.R. 
§ 3.321(b) state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has not specifically alleged that his left great 
toe disability markedly interferes with his ability to work, 
and there is no medical evidence of record suggesting such a 
finding.  Rather, there are medical notations that his non-
service connected pulmonary embolism and deep vein thrombosis 
of the left lower extremity have been severely disabling.  
During the appeal period, the veteran has not required 
hospitalization for treatment of his left great toe 
disability nor does the previous time period establish a 
history of frequent hospitalizations.  As such, there is no 
basis for further action on this question.  VAOPGCPREC 6-96 
(1996).

In deciding this case, the Board finds no doubt of material 
fact which may be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not 
apply when preponderance of evidence is against claim).  The 
claim for an increased rating for left hallux valgus 
deformity, therefore, must be denied.

ORDER

A rating in excess of 10 percent for left hallux valgus 
deformity is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



